382 U.S. 372 (1966)
AMERICAN TRUCKING ASSOCIATIONS, INC., ET AL.
v.
UNITED STATES ET AL.
No. 510.
Supreme Court of United States.
Decided January 17, 1966.[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF PENNSYLVANIA.
Peter T. Beardsley, Richard R. Sigmon, Bryce Rea, Jr., and Ralph C. Busser, Jr., for appellants in No. 510. Carl Helmetag, Jr., for appellant in No. 511.
Solicitor General Marshall, Assistant Attorney General Turner, Lionel Kestenbaum and Robert W. Ginnane for the United States et al. John F. Donelan and John M. Cleary for National Industrial Traffic League, appellee in both cases. Joseph E. Keller and W. H. Borghesani, Jr., for South Paterson Trucking Co., Inc., et al.; and William A. Goichman and Joseph C. Bruno for Pennsylvania Public Utility Commission, appellees in No. 511.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.
MR. JUSTICE BLACK and MR. JUSTICE HARLAN are of the opinion that probable jurisdiction should be noted.
NOTES
[*]  Together with No. 511, Pennsylvania Railroad Co. v. United States et al., also on appeal from the same court.